t c memo united_states tax_court james f daly and candace h daly petitioners v commissioner of internal revenue respondent docket no filed date eric d froisland for petitioners inga c plucinski for respondent memorandum opinion kerrigan judge respondent determined deficiencies and penalties as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number after concessions tax_year is not in issue the only issue remaining for our consideration is whether petitioner husband was a qualified_individual for purposes of sec_911 for tax years and years in issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar background this case was fully stipulated under rule the stipulated facts are incorporated in our findings by this reference petitioners resided in utah when they filed the petition petitioner husband is a u s citizen he began working for l3 communications l3 in date as a full-time_employee and remained there until date between date and date petitioner husband worked for l3 in honduras he was physically present in honduras during that time and maintained a residence there petitioner husband returned to work for l3 in date as a full-time_employee he remained with l3 until date during that time petitioner husband did not work overseas petitioner husband returned to l3 in date as a full-time_employee he was employed by l3 during the years in issue during the years in issue l3 maintained its principal_place_of_business in salt lake city utah l3 contracted with the department of defense part of petitioner’s work for l3 involved l3’s contract with the department of defense during the years in issue petitioner husband performed services for l3 in afghanistan and iraq l3 compensated petitioner husband for those services when petitioner husband was working overseas he was unable to choose where he would be working or for how long he would be there he was informed of his departure date only one month in advance he was informed of his return date only two weeks in advance petitioner husband however was aware in advance that his assignments in afghanistan and or iraq would last approximately three months the department of the air force provided l3 with an official travel authorization for petitioner husband for travel from date to date petitioner husband was in afghanistan or iraq from august through date and january to date while petitioner husband was in afghanistan he lived and worked on the kandahar air base while petitioner husband was in iraq he lived and worked on the ballard air base the u s air force transported petitioner husband to and from iraq and afghanistan the u s military did not permit petitioner husband to leave the military base on which he was working and living the u s military also did not permit petitioner husband’s family to live with him on either military base while in iraq and afghanistan petitioner husband worked 12-hour shifts seven days a week l3 deposited petitioner husband’s wages electronically into his bank account he had access to these funds while he was in iraq and afghanistan during the years in issue petitioner husband worked in utah l3 also required that he travel to california nevada and germany while in utah california and nevada petitioner husband worked three days of 12-hour shifts followed by four days off then four days of 12-hour shifts followed by three days off according to the opening briefs of both petitioners and respondent the parties stipulated the incorrect dates and that petitioner husband lived in afghanistan and or iraq sometime between august and date during the years in issue petitioner wife was self-employed as a lobbyist her business was in utah the parties agree that petitioner wife earned and received all of the self-employment_income generated by her business as calculated by the parties in their stipulation of settled issues for tax years and petitioners timely filed a form_1040 u s individual_income_tax_return for tax_year they excluded dollar_figure in wages that l3 had paid to petitioner husband petitioners attached a form 2555-ez foreign_earned_income_exclusion to their tax_return on the form 2555-ez petitioners listed utah as their tax_home petitioners also attached a letter requesting a waiver of foreign_earned_income tax day requirement request for waiver to their tax_return petitioner husband signed the request for waiver in the request for waiver petitioner husband requested a prorated foreign_earned_income excludable amount of dollar_figure because he was deployed under government orders to a combat_zone in iraq for days in tax_year from august to december petitioner husband noted that the foreign_earned_income_exclusion amount for that year was dollar_figure or approximately dollar_figure per day he concluded that days times dollar_figure per day deployed in the combat_zone equates to a prorated foreign_earned_income excludable amount of dollar_figure petitioner husband wrote i was not armed equipped or trained to operate in a combat environment therefore i was not able to safely stay the required days in iraq petitioners filed a form_1040 for tax_year in date petitioners excluded dollar_figure in wages that l3 had paid to petitioner husband petitioners attached a form 2555-ez to their tax_return and listed utah as their tax_home petitioners also attached a letter requesting a waiver of foreign_earned_income tax day requirement request for waiver to their tax_return petitioner husband signed the request for waiver in the request for waiver petitioner requested a prorated foreign_earned_income excludable amount of dollar_figure because he was deployed under government orders to a combat zones sic in iraq for days in tax_year from january to april petitioner husband noted that the foreign_earned_income_exclusion amount for that year was dollar_figure or approximately dollar_figure per day he concluded that days times dollar_figure per day equates to a prorated foreign_earned_income excludable amount of dollar_figure petitioner husband wrote i was not armed equipped or trained to operate in a combat environment therefore i was not able to safely stay the required days in iraq respondent disallowed the foreign_earned_income tax exclusions that petitioners claimed for the years in issue discussion generally a taxpayer bears the burden of proving the commissioner’s determinations in a notice_of_deficiency are erroneous rule a 290_us_111 pursuant to sec_7491 the taxpayer may shift the burden_of_proof to the commissioner in certain circumstances petitioners have not claimed or shown that they meet the specifications of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue sec_61 provides that gross_income means all income from whatever source derived citizens of the united_states are generally taxed on income earned outside of the united_states unless a specific exclusion applies 117_tc_95 aff’d sub nom 68_fedappx_44 9th cir and aff’d sub nom 357_f3d_1108 10th cir exclusions from income are construed narrowly taxpayers must bring themselves within the clear scope of the exclusion id pincite sec_911 provides in relevant part that a qualified_individual may elect to exclude his or her foreign_earned_income from gross_income the exclusion amount for calendar_year sec_2002 and thereafter is limited to dollar_figure per year indexed for inflation sec_911 and ii sec_911 defines the phrase foreign_earned_income as the amount received by such individual from sources within a foreign_country which constitute earned_income attributable to services performed by such individual sec_911 defines the phrase qualified_individual as follows qualified_individual --the term qualified_individual means an individual whose tax_home is in a foreign_country and who is-- a a citizen_of_the_united_states and establishes to the satisfaction of the secretary that he has been a bona_fide_resident of a foreign_country or countries for an uninterrupted period which includes an entire taxable_year or b a citizen or resident_of_the_united_states and who during any period of consecutive months is present in a foreign_country or countries during at least full days in such period thus a taxpayer must both maintain a tax_home in a foreign_country and either a establish a bona_fide residency for an entire taxable_year or b be present in a foreign_country during at least full days in a 12-month_period an individual who fails to meet the 330-day physical_presence_test of sec_911 shall be treated as a qualified_individual if he or she is eligible for a waiver of period of stay in a foreign_country pursuant to sec_911 sec_911 provides in pertinent part waiver of period of stay in foreign_country -- notwithstanding paragraph an individual who-- a is a bona_fide_resident of or is present in a foreign_country for any period b leaves such foreign_country after date-- i during any period during which the secretary determines after consultation with the secretary of state or_his_delegate that individuals were required to leave such foreign_country because of war civil unrest or similar adverse conditions in such foreign_country which precluded the normal conduct of business by such individuals and ii before meeting the requirements of such paragraph and c establishes to the satisfaction of the secretary that such individual could reasonably have been expected to have met such requirements but for the conditions referred to in clause i of subparagraph b shall be treated as a qualified_individual with respect to the period during which he was a bona_fide_resident of or was present in the foreign_country sec_911 defines the term tax_home as the individual’s home for purposes of sec_162 relating to travel_expenses while away from home sec_162 provides for a deduction for ordinary and necessary expenses paid during the taxable_year in carrying_on_a_trade_or_business including travel_expenses incurred while away from home in the pursuit of a trade_or_business see also 326_us_465 for purposes of sec_162 an individual’s tax_home is the vicinity of the taxpayer’s principal place of employment and not where his or her personal_residence is located 74_tc_578 see also revrul_75_432 1975_2_cb_60 if an individual is engaged in a trade_or_business at more than one location during the tax_year the individual’s tax_home is located at his or her regular place of business or if the individual has more than one regular place of business at his or her principal_place_of_business see sec_1_911-2 income_tax regs if an individual has no regular or principal_place_of_business because of the nature of the business then the individual’s tax_home is his or her place of abode in a real and substantial sense id an individual however shall not be treated as having a tax_home in a foreign_country for any period during which his or her abode is within the united_states sec_911 see also 93_tc_297 temporary presence of the individual in the united_states does not necessarily mean that the individual’s abode is in the united_states sec_1 b income_tax regs in prior sec_911 cases we have examined and contrasted the taxpayer’s domestic ties ie his or her familial economic and personal ties to the foreign_country in which he or she claims a tax_home in order to determine whether his or her abode was in the united_states during a particular period harrington v commissioner t c pincite see also struck v commissioner tcmemo_2007_42 moudy v commissioner tcmemo_1989_216 benham v commissioner tcmemo_1989_215 bosarge v commissioner tcmemo_1989_15 hummer v commissioner tcmemo_1988_528 lemay v commissioner tcmemo_1987_256 aff’d 837_f2d_681 5th cir bujol v commissioner tcmemo_1987_230 aff’d without published opinion 842_f2d_328 5th cir even though a taxpayer may have some limited ties to a foreign_country if the taxpayer’s ties to the united_states remain strong we have held that his or her abode remained in the united_states especially when his or her ties to the foreign_country were transitory or limited harrington v commissioner t c pincite the taxpayer husband in harrington resided in texas with his family before he went to angola as part of his work for a company we found that the taxpayer husband maintained strong ties to the united_states while he was in angola he maintained a bank account in texas and a texas driver’s license and had two vehicles registered in texas id pincite in contrast we found that the taxpayer husband’s ties to angola were almost nonexistent he did not own land or vehicles he did not travel he did not bring his family with him they were prohibited from accompanying him or staying with him and he did not maintain a bank account in angola id we determined that the taxpayer husband’s ties to angola were severely limited and transitory and we held that the taxpayer husband’s abode for purposes of sec_911 remained in the united_states id the same types of factors that supported the holding in harrington apply here petitioner husband maintained strong ties to his home in utah he lived on u s air force bases when he was in iraq and afghanistan and was not allowed to leave the bases his family did not go with him and he did not travel he did not open a bank account in iraq or afghanistan like the taxpayer husband in harrington petitioner husband had ties to iraq and afghanistan that were severely limited and transitory during the years in issue petitioners contend that even if petitioner wife had been allowed to join petitioner husband in iraq or afghanistan she nevertheless would have been unable to go because of her separate career petitioners also contend that petitioner husband maintained a residence in utah because of petitioner wife’s business even if these contentions were true they would not outweigh petitioner husband’s limited ties to iraq and afghanistan we find that petitioner husband’s abode was in the united_states during the years in issue therefore petitioners’ tax_home was in the untied states and not in a foreign_country for the purposes of sec_911 during the years in issue petitioners contend that petitioner husband’s residence was in iraq or afghanistan or both during the years in issue they claim that his primary place of business was in afghanistan and or iraq because he was ordered to be present in these countries for an entire months petitioners refer to the travel authorization that l3 received from the department of the air force which authorized petitioner husband to travel from date to date travel authorization alone is not proof that petitioner husband’s primary place of business and therefore tax_home was in a foreign_country petitioner husband’s temporary location in afghanistan and iraq does not change the fact that petitioners’ tax_home was in the united_states petitioners have failed to show that petitioner husband established a residence in a real or substantial sense in afghanistan and or iraq in the years in issue petitioners contend that even if we found that petitioner husband’s primary place of business was not in iraq or afghanistan his tax_home was still located in those countries because that is where he resided for most of these tax years there is nothing in the record that shows that petitioner husband resided in afghanistan and or iraq for most of the years in issue for tax_year petitioner husband worked in afghanistan and or iraq for no more than days for tax_year petitioner husband worked in iraq and or afghanistan for no more than days less than half of his income was derived from services performed in afghanistan and or iraq petitioner husband’s employer l3 had its principal_place_of_business in salt lake city utah during the years in issue petitioners maintained a residence in utah the parties stipulated that petitioner husband worked in utah during the years in issue when petitioner husband was in the country he worked either at his utah residence or at l3’s salt lake city office petitioners contend that petitioner husband worked in california nevada and germany during the years in issue however petitioners have provided no evidence regarding how many days he worked in those locations moreover the address on petitioners’ tax returns for the years in issue was in utah and petitioners wrote on their forms 2555-ez that their tax_home was in utah during those years we thus find that petitioners’ tax_home was in the united_states during the years in issue because we have determined that petitioners’ tax_home was in the united_states we do not need to determine whether petitioner husband was a bona_fide_resident of afghanistan and or iraq or met the 330-day physical_presence_test pursuant to sec_911 and b see stright v commissioner tcmemo_1993_576 we note however that petitioners also failed to meet the specifications in sec_911 and b petitioners did not argue that petitioner husband was a bona_fide_resident in either country and petitioner husband was not in afghanistan and or iraq for full days during any 12-month_period in the years in issue moreover petitioner husband’s time in germany fails to get him over the 330-day hurdle because petitioners failed to provide any proof regarding how long he was in germany petitioners likewise failed to meet the requirements for a waiver of period of stay in a foreign_country pursuant to sec_911 the test for the waiver of period of stay in a foreign_country is conjunctive a taxpayer must meet all three requirements set forth in sec_911 a - c petitioners failed to meet the requirements under sec_911 because they failed to show that the secretary determined that individuals were required to leave afghanistan and or iraq because of war civil unrest or similar adverse conditions the secretary publishes a list of foreign countries where war civil unrest or similar adverse conditions exist for purposes of sec_911 sec_1_911-2 income_tax regs no list was published for the list that was published for does not include iraq or afghanistan see revproc_2009_22 sec_2 2009_16_irb_862 we thus find that petitioner husband was not a qualified_individual under sec_911 during the years in issue accordingly we hold that petitioners failed to meet the criteria to exclude foreign_earned_income pursuant to sec_911 for the years in issue contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
